DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atsushi Muraoka (WO 2016/104353 A1) (hereinafter Muraoka).
Regarding claim 1, Muraoka anticipates a method comprising: 
forming a composite thin film comprising a polarizing plate (corresponding to polymer thin film) and a phase difference film (corresponding to high Poisson’s ratio polymer thin film) disposed directly over the polymer thin film;
attaching a clip array (20) to opposing edges of the composite thin film, the clip array comprising a plurality of first clips slidably disposed on a first track (10L) located proximate to a first edge of the composite thin film and a plurality of second clips slidably disposed on a second track (10R) located proximate to a second edge of the composite thin film;
applying a positive in-plane strain to the composite thin film along a transverse direction by increasing a distance between the first clips and the second clips (Page 5, Ln 29- 38; Fig. 4); and
decreasing an inter-clip spacing amongst the first clips and amongst the second clips along a machine direction, wherein the high Poisson’s ratio polymer thin film applies a negative in-plane strain to the polymer thin film along the machine direction to form an optically anisotropic polymer thin film (Page 9, Ln 13-35; Fig. 4).
Regarding claim 2, Muraoka anticipates the composite thin film is formed by laminating the phase difference film (corresponding to high Poisson’s ratio polymer thin film) and a polarizing plate (corresponding to polymer thin film) (Fig. 9 and 10).
Regarding claim 3, Muraoka anticipates wherein the high Poisson’s ratio polymer thin film applies the negative in-plane strain along the machine direction while the positive in-plane strain is applied along the transverse direction (Fig. 4; Page 5-6). 
Regarding claim 4, Muraoka anticipates the polymer thin film comprises a polymer selected from the group consisting of polyethylene naphthalate, polyethylene terephthalate, polybutylene naphthalate, and polybutylene terephthalate (Page 14, Ln-17-37). 
Regarding claim 5, Muraoka anticipates heating the composite thin film to a temperature greater than a glass transition temperature of at least one component of the polymer thin film while applying the positive in-plane strain (Page 7, Ln 24-35).
Regarding claim 7, Muraoka anticipates the decrease in the inter-clip spacing is proportional to the spacing increase between the first clips and the second clips (Fig. 4).  
Regarding claim 9, Muraoka anticipates the polymer thin film comprises an optical quality polymer thin film (Page 11, Ln 42-45). 
Regarding claim 13, Muraoka anticipates the composite thin film has a thickness of approximately 1 micrometer to approximately 400 micrometers (Page 13, Ln 24-27). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11, 12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka as applied to claims 1-5, 7, 9 and 13 above, and further in view of Merrill et al. (US Pat. No.: 13,350,818 B2) (hereinafter Merrill).
Regarding claims 11, 12, 14-16 the limitations of claim 1 are taught by Muraoka. Muraoka is silent about limitations of claims 11, 12, 14-16. 
Merrill also discloses a method of manufacturing optically anisotropic polymer thin film. Merrill discloses a process wherein a crystalline content of the polymer thin film increases while applying the positive in-plane strain (Col 14, Ln 60-63). Merrill disclose the optically anisotropic polymer thin film comprises at least approximately 1 volume percent of crystalline phase (Table 2; Col 36, Ln 10-18). Merrill further discloses wherein the optically anisotropic polymer thin film is characterized by: a first in-plane refractive index (nx) along the transverse direction; a second in-plane refractive index (ny) along the machine direction; and a third refractive index (nz) along a thickness direction substantially orthogonal to both the transverse direction and the machine direction, wherein nx>nz≥ny; wherein nx is greater than approximately 1.80; wherein (nx-ny) is greater than 0.15 (Fig. 6; Col 32, Ln 56-62; Table 3; Col 37, Ln31-37; Fig. 5). The benefit of doing so would have been to manufacture a mechanically robust, optically anisotropic polymer thin films that may be incorporated into various optical systems. 
Allowable Subject Matter
Claims 6, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746